Citation Nr: 0809662	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-36 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
North Little Rock, Arkansas.

This case was previously before the Board in September 2007 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The veteran has a current diagnosis of tinnitus.

2.  Resolving all doubt in the veteran's favor, the veteran's 
tinnitus is related to his active military service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service. 38 U.S.C.A. 
§§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§3.102, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Entitlement to Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service-connected disability aggravates 
a non-service-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.

The veteran seeks service connection for tinnitus which he 
attributes to in-service acoustic trauma.  The veteran 
reported in January 2005 and in November 2007 that he has had 
ringing in his ears ever since active service.

In March and December 2004 the veteran was afforded VA 
Compensation and Pension (C&P) hearing examinations to 
determine whether it is at least as likely as not that his 
tinnitus was related to his military service.  The veteran 
reported at the March 2004 VA examination that the onset of 
symptoms occurred ten years prior to the examination, twenty 
years after service.  However, at the December 2004 VA 
examination, the veteran reported that the onset of symptoms 
occurred twenty years prior to the examination, ten years 
after service.  At each examination, the examiner relied 
solely upon the veteran's subjective statements of the onset 
of symptoms and opined that it is "less likely than not that 
his reported tinnitus is related to his military service."  
Neither examiner considered whether the veteran's tinnitus 
was directly related to the reported acoustic trauma in-
service or secondary to the service-connected hearing loss.

In November 2007, the veteran was afforded a VA C&P hearing 
examination to determine the etiology of the veteran's 
tinnitus.  The examiner stated that while in service, the 
veteran served as a HAWK missile crew man.  The veteran 
worked in a "sound treated" instrument room and only 
participated in one HAWK missile firing.  The examiner 
reported that the veteran indicated significant post service 
recreational noise exposure from shotguns and 22 caliber 
rifles as well as the use of a riding mower, chain saw, and 
back hoe.  The examiner rendered the opinion that the 
veteran's "tinnitus is less likely as not a direct 
consequence of acoustic trauma during service."  The 
examiner further opined that "the onset of the symptom of 
tinnitus is as likely as not a consequence of post service 
factors aggravating the service connected hearing 
impairment."  The examiner stated that "it is more likely 
as not that tinnitus is a direct consequence of post service 
occupational and recreational noise exposure . [sic] acoustic 
trauma in service."  In addition, the examiner reported that 
"it is more likely as not that the symptom became manifest 
as the service connected hearing impairment was aggravated 
and worsen[ed] by post service occupational and recreational 
activities."  Lastly, the examiner opined that "it is more 
likely as not that the tinnitus is a direct consequence of 
post service noise exposure."

The Board notes that tinnitus may occur as a symptom of 
nearly all ear disorders including sensorineural or noise-
induced hearing loss.  The Merck Manual, Sec. 7, Ch. 82, 
Approach to the Patient with Ear Problems.  Additionally, the 
Board notes that "high frequency tinnitus usually 
accompanies [noise-induced] hearing loss."  The Merck 
Manual, Section 7, Ch. 85, Inner Ear.  In this case, the 
evidence does not reasonably disassociate the veteran's 
tinnitus from his service-connected bilateral hearing loss 
and noise exposure during service.

The Board finds that, resolving doubt in favor of the 
veteran, the positive evidence is at least in a state of 
equipoise with the negative evidence.  The C&P examination 
dated in November 2007 rendered the opinion that the 
veteran's tinnitus, while not directly due to acoustic trauma 
during service, was as likely as not due to the progressive 
worsening of the veteran's service-connected bilateral 
hearing loss.  Therefore, service connection for tinnitus is 
warranted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.303. 3.310.

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


